Citation Nr: 9906829	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension benefits for a 
surviving spouse based upon the need for regular aid and 
attendance or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1946 and from September 1948 to October 1968.  The 
appellant is the surviving spouse of the veteran.

The instant appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim 
for special monthly pension benefits for a surviving spouse 
based upon the need for regular aid and attendance or on 
being housebound.


REMAND

The appellant contends, in substance, that she is entitled to 
special monthly pension benefits for a surviving spouse based 
upon the need for regular aid and attendance or on being 
housebound as she cannot prepare meals, she walks only with 
the assistance of a walker or another person, and she needs 
assistance getting dressed, attending to personal hygiene, 
doing household chores, and shopping at the drug store and 
grocery.

The regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(c) (1998).  The basic criteria for regular aid and 
attendance for additional death pension require that there be 
evidence of the following: the appellant's inability to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of orthotics; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the appellant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).

A surviving spouse may be considered to be housebound when 
she is substantially confined to her house or immediate 
premises due to a disability or disabilities which it is 
reasonably certain will remain throughout her lifetime.  
38 C.F.R. § 3.351(d) (1998).

In this case, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, it finds that the appellant has 
presented a plausible claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The VA has a duty to 
assist the appellant in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the appellant.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).

In this case, the medical evidence of record shows that the 
appellant has several physical disabilities.  She has been 
diagnosed with severe degenerative joint disease, 
hypertension, fluid retention, and chronic pain syndrome.  A 
June 1997 written statement from a physician who has treated 
the appellant stated that she has "severe Rheumatoid 
Arthritis which causes major limitations in her day-to-day 
activities."  Specifically, the physician indicated that she 
could not walk without support and that she needed assistance 
with shopping and housework.  A lay statement from a woman 
who has assisted the appellant indicated that she needed help 
with shopping and chores, including maintenance of the 
appellant's house and lawn, in addition to assistance going 
to doctor's appointments.  A September 1996 aid and 
attendance/housebound examination performed by a private 
physician indicated that the appellant could only walk with 
assistance.

In its September 1996 rating decision, the RO denied the 
appellant's claim of entitlement to a special monthly pension 
based on the need for regular aid and attendance of another 
person or on account of being housebound.  In that decision, 
the RO stated that the appellant did not meet the criteria 
for aid and attendance or housebound status.

Upon review of the evidence, the Board finds that further 
clarification is necessary to fully ascertain the extent of 
the appellant's disabilities on her ability to function on a 
daily basis.  Although the appellant has been examined by her 
private physician, she has not yet been afforded a VA aid and 
attendance/housebound examination.  As such, the RO should 
schedule the appellant for a comprehensive VA examination 
which provides sufficient clinical information to properly 
evaluate all of her physical disabilities.  Also, to ensure 
full compliance with due process requirements, the RO should 
readjudicate the claim with consideration of all the 
disabilities of record so as to prevent prejudice.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers who have 
provided her with relevant treatment and 
whose records are not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Following completion of the above, 
the RO should schedule the appellant for 
a VA examination to determine her need 
for aid and attendance or housebound 
benefits.  The examination should 
determine the existence, nature, and 
severity of the appellant's disabilities.  
It should specifically address whether 
the appellant is capable of feeding, 
dressing and undressing and attending to 
the wants of nature without assistance, 
and also whether she requires care or 
assistance on a regular basis to protect 
herself from hazards or dangers incident 
to her daily environment.  The examiner 
should also indicate whether or not the 
appellant is blind, has vision of 5/200 
or less in both eyes, or has contraction 
of the visual field to 5 degrees or less.  
The aid and attendance examiner(s) should 
certify whether the daily services of a 
regular aide or attendant are needed.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.

3.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

5.  The RO should then readjudicate the 
issue of entitlement to special monthly 
pension based on the need for aid and 
attendance or at the housebound rate.  In 
the event the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the appellant until further 
notice is issued.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

